t c summary opinion united_states tax_court sharon t myrick petitioner v commissioner of internal revenue respondent docket no 8611-06s filed date sharon t myrick pro_se ronald s collins jr for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively respondent concedes both the deficiency and the sec_6662 accuracy-related_penalty for after concessions by petitioner the issues for decision are whether petitioner is entitled to deduct dollar_figure for business_expenses claimed on her schedule c profit or loss from business for and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in philadelphia pennsylvania petitioner was an irs employee in and had received training in tax law in the early 1990s petitioner claims that she also operated an event-planning business in petitioner reported dollar_figure of gross_receipts attributable to the alleged petitioner concedes she is not entitled to deduct dollar_figure for medical_expenses before the 5-percent adjusted_gross_income limitation or dollar_figure for charitable_contributions claimed on her schedule a itemized_deductions for respondent adjusted petitioner’s retirement savings credit education credit and earned_income_credit in as a result of the change in petitioner’s adjusted_gross_income event-planning business on her schedule c respondent disallowed the deductions that petitioner claimed on her schedule c as follows expense utilities supplies repairs and maintenance rent or lease of vehicles machinery or equipment office expenses legal and professional services depreciation and sec_179 expense car and truck expenses advertising total amount dollar_figure big_number big_number big_number big_number big_number big_number a schedule c business_expenses discussion deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 292_us_435 taxpayers are required to maintain sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs whether a taxpayer’s activities constitute the carrying on of a trade_or_business is a question of fact requiring an examination of the particular facts and circumstances of each case 480_us_23 we decide whether petitioner has established that she engaged in a trade_or_business in on a preponderance_of_the_evidence in order to establish that he or she was engaged in a trade_or_business the taxpayer must be continuously and regularly involved in the activity for the primary purpose of making a profit id pincite while the focus of the test for whether a taxpayer engaged in an activity with the intention of making a profit is on the subjective intention of the taxpayer greater weight is given to the objective facts than is given to the taxpayer’s mere statement of his intent wesley v commissioner tcmemo_2007_78 see also sec_1_183-2 income_tax regs petitioner claims that she was engaged in an event-planning business in petitioner provided some documents in an attempt to demonstrate that she operated a business and to substantiate some of the expenses claimed on her schedule c these documents included an alleged customer list a receipt for a purchased laptop computer a canceled check for prepaid legal services receipts for supplies totaling dollar_figure a canceled check for postage invoices for the alleged rental of a postage machine and phone bills altogether petitioner’s documentation fell woefully short of demonstrating that she was involved in a trade_or_business and represented only a fraction of the expenses petitioner attempted to deduct on her return petitioner testified that she had more records when she prepared her return than the records she provided to respondent or the court but that they had been lost or removed from her computer files petitioner also stated that the only business she did in relating to event planning was a crab feast safety tour for which she provided documentation indicating that the tour had been canceled and that she could not get any more bookings that year evidence of one canceled event along with a sampling of receipts canceled checks and invoices is insufficient to show that petitioner was continuously and regularly involved in the trade_or_business of event planning for the primary purpose of petitioner testified that she kept receipts but that her son had thrown away many of her receipts by mistake when she replaced some flooring in her house where the records were kept petitioner also testified that she kept a notebook in which she recorded expenses but that she had thrown it away by mistake making a profit considering the foregoing we find that petitioner was not involved in an event-planning trade_or_business in petitioner’s evidence also failed to show that any of her expenditures were related to income-producing activity accordingly respondent’s disallowance of petitioner’ sec_2002 schedule c deductions is sustained b sec_6662 accuracy-related_penalty with respect to the accuracy-related_penalty under sec_6662 the commissioner has the burden of production sec_7491 to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite sec_6662 provides an accuracy-related_penalty equal to percent of the underpayment required to be shown on a return due to negligence or disregard of rules or regulations sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite this determination is based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant higbee v commissioner supra pincite petitioner has failed to keep or produce adequate_records respondent has provided sufficient evidence to meet his burden of production although petitioner had a background in tax law she failed to show that she kept proper records to establish her entitlement to her claimed deductions petitioner has failed to show she acted with reasonable care or in good_faith and has not produced reliable evidence to prove that respondent’s determination of negligence is incorrect we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 for to reflect the foregoing decision will be entered under rule
